Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 28, 2020

The Court of Appeals hereby passes the following order:

A21A0500. IRVING HARNED v. PIEDMONT HEALTHCARE, INC.
A21A0501. IRVING HARNED v. PIEDMONT HEALTHCARE, INC.

      Irving Harned, acting pro se, filed two appeals in the Georgia Supreme Court,
which transferred the appeals to this Court after finding that the appeals did not
invoke Supreme Court jurisdiction.1 In A21A0500, Harned appeals from a June 2,
2020 trial court order finding him in contempt of a stalking temporary protective
order obtained by Piedmont Healthcare, Inc. In A21A0501, Harned appeals from a
June 2, 2020 trial court order denying his emergency motion for fraud on the court,
a motion he filed in response to Piedmont Healthcare’s motion for contempt. Harned
filed notices of appeal from both orders on August 14, 2020. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction upon the appellate court.” Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997) (citation
omitted). Harned’s notices of appeal, filed 73 days after the superior court’s orders
were entered and 31 days beyond the reimposition of deadlines under the Fourth
Order Extending Declaration of Statewide Judicial Emergency (July 10, 2020),2 are


      1
          See Case Nos. S21A0133 and S21A0134 (transferred Sept. 28, 2020).
      2
          This Order “reimposes all deadlines and other time schedules and filing
requirements that are imposed on litigants by statutes, rules, regulations, or court
orders . . .” effective July 14, 2020. Fourth Order Extending Declaration of Statewide
Judicial Emergency (II) (A) (2) (July 10, 2020).
untimely. Accordingly, we lack jurisdiction to consider these appeals, which are
therefore DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/28/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.